THIRD DIVISION
                            DOYLE, P. J.,
          REESE, J., and SENIOR APPELLATE JUDGE PHIPPS

                   NOTICE: Motions for reconsideration must be
                   physically received in our clerk’s office within ten
                   days of the date of decision to be deemed timely filed.
                              https://www.gaappeals.us/rules



                                                                       May 3, 2022




In the Court of Appeals of Georgia
 A22A0416. FALCONE GLOBAL SOLUTIONS LLC. v. FORBO
     FLOORING B. V.

      DOYLE, Presiding Judge.

      Falcone Global Solutions, LLC, brought this action in superior court against

Forbo Flooring B. V., which is based in the Netherlands. The superior court

dismissed the action, and Falcone now appeals, contending that a federal court’s prior

ruling of lack of long-arm personal jurisdiction over Forbo in Georgia does not bar

the present litigation filed in a Georgia superior court. Because the federal court

competently determined the issue of long-arm jurisdiction as to Forbo in Georgia for

purposes of this litigation, we affirm the superior court’s dismissal.
      The issue before us presents a question of law, which we review de novo.1 The

record shows that Falcone is a shipping company based in Georgia, and Forbo is a

flooring company with its principal place of business in the Netherlands. After a

business dispute arose, Falcone sued Forbo in November 2019 in the United States

District Court for the Northern District of Georgia, invoking the court’s diversity

jurisdiction based on personal jurisdiction over Forbo under Georgia’s Long Arm

Statute.2 The same month, Forbo moved to dismiss the action, in part on the ground

that the court lacked personal jurisdiction over Forbo under the Long Arm Statute.

In July 2020, after considering the parties’ briefs and undergoing a thorough analysis

of the issue, the district court concluded that Falcone failed to demonstrate personal

jurisdiction under the Long Arm Statute and that subjecting Forbo to suit in Georgia

      1
       See Humphrey v. JP Morgan Chase Bank, N.A., 337 Ga. App. 331, 334 (2)
(787 SE2d 303) (2016).
      2
         OCGA § 9-10-91. See also Diamond Crystal Brands, Inc. v. Food Movers
Intl., 593 F3d 1249, 1257-1258 (III) (A) (11th Cir. 2010) (“A federal court sitting in
diversity undertakes a two-step inquiry in determining whether personal jurisdiction
exists: the exercise of jurisdiction must (1) be appropriate under the state long-arm
statute and (2) not violate the Due Process Clause of the Fourteenth Amendment to
the United States Constitution. When a federal court uses a state long-arm statute,
because the extent of the statute is governed by state law, the federal court is required
to construe it as would the state’s supreme court.”) (citations and punctuation
omitted). Falcone also alleged that Forbo consented to personal jurisdiction by
contract. This assertion was addressed and rejected by the district court.

                                           2
would violate minimum contact standards under the Due Process Clause of the United

States Constitution.3 Falcone unsuccessfully moved for reconsideration, but it did not

appeal the dismissal.

      In October 2020, Falcone filed the instant action against Forbo in the Superior

Court of Fulton County, again asserting personal jurisdiction under Georgia’s Long

Arm Statute. The second complaint alleged claims predicated on the same underlying

transactions at issue in the first action. Forbo moved to dismiss the claims in the

superior court, asserting that the issue of long-arm personal jurisdiction had been

determined by the federal district court and was binding on the present action.

Falcone opposed the motion, and after considering the parties’ briefing, the superior

court ruled that the district court’s prior dismissal operated as “res judicata on the

issue of personal jurisdiction and bars further litigation of these claims in any Georgia

court.” Falcone now appeals.

      Falcone contends that the superior court erred because the district court’s

dismissal was not a final judgment on the merits such that it could not re-file the




      3
      See generally Intl. Shoe Co. v. Washington, 326 U. S. 310, 319 (66 SCt 154,
90 LEd 95) (1945).

                                           3
action. Because the district court’s dismissal was a final determination of the issue of

personal jurisdiction presented in this case, we disagree.

      As a threshold matter, we note that

      [t]he preclusive effect in state court of a federal court judgment . . . is
      determined by federal common law. . . . If[, as here,] the federal decision
      was rendered under diversity jurisdiction, however, federal common law
      looks to the law of the state where the district court sits to determine the
      preclusive effect of the case, unless such state law is incompatible with
      federal interests in the case.4


Accordingly, because the district court sat in Georgia, we look to Georgia law to

determine the preclusive effect of the district court’s ruling.5

      Georgia courts have consistently held that a prior ruling on a question of

personal jurisdiction, if properly raised by the parties and addressed by a competent

court as to that question, precludes relitigation of that issue between the same parties

in a subsequent action on the same matters.6 Thus,


      4
       (Citations and punctuation omitted.) Ames v. JP Morgan Chase Bank, N.A.,
298 Ga. 732, 736 (2) (783 SE2d 614) (2016).
      5
          See id.
      6
         See, e.g, Amerireach.com, LLC v. Walker, 290 Ga. 261, 263 (1) (719 SE2d
489) (2011) (“A judgment is entitled to full faith and credit — even as to questions
of jurisdiction — when the second court’s inquiry discloses that those questions have

                                           4
      [if] the issue of jurisdiction was raised in the foreign court and decided
      against a party, the party cannot collaterally attack the foreign court’s
      determination. The doctrine of res judicata makes a prior judgment
      conclusive between the parties and their privies as to all matters put in
      issue or that might have been put in issue.7


      Falcone’s characterization of the district court’s dismissal as without prejudice

does not change this result, nor does its reliance on Federal Rule of Civil Procedure

41 (b)8 with respect to the district court proceeding. It is true that the merits of

Falcone’s substantive claims have not been decided, and those claims are not

precluded by the district court decision. But the district court did decide the issue of



been fully and fairly litigated and finally decided in the court which rendered the
original judgment.”) (punctuation omitted); Tandy Computer Leasing v. Bennett’s
Svc. Co., 188 Ga. App. 594, 595 (373 SE2d 647) (1988) (“[If] the question of
jurisdiction is raised in the foreign court and decided adversely to a party, he may not
collaterally attack this determination.”) (punctuation omitted); Green Acres Discount,
Inc. v. Freid & Appell, Inc., 135 Ga. App. 816, 819 (219 SE2d 39) (1975) (same).
      7
          Johnson v. Equicredit Corp., 238 Ga. App. 380, 381 (1) (517 SE2d 353)
(1999).
      8
         Rule 41 (b) provides: “If the plaintiff fails to prosecute or to comply with
these rules or a court order, a defendant may move to dismiss the action or any claim
against it. Unless the dismissal order states otherwise, a dismissal under this
subdivision (b) and any dismissal not under this rule — except one for lack of
jurisdiction, improper venue, or failure to join a party under Rule 19 — operates as
an adjudication on the merits.”

                                           5
personal jurisdiction over Forbo in Georgia, and that decision precludes relitigation

of that issue in this case.9

       Likewise, Falcone’s focus on the distinction between res judicata (claim

preclusion) and collateral estoppel (issue preclusion) is unavailing.

       The doctrine of res judicata prevents the re-litigation of all claims which
       have already been adjudicated, or which could have been adjudicated,
       between identical parties or their privies in identical causes of action.
       Three prerequisites must be satisfied before res judicata applies — (1)
       identity of the cause of action, (2) identity of the parties or their privies,
       and (3) previous adjudication on the merits by a court of competent
       jurisdiction.


       On the other hand, the related doctrine of collateral estoppel precludes
       the re-adjudication of an issue that has previously been litigated and
       adjudicated on the merits in another action between the same parties or
       their privies. Like res judicata, collateral estoppel requires the identity
       of the parties or their privies in both actions. However, unlike res
       judicata, collateral estoppel does not require identity of the claim — so


       9
        See, e.g., Matosantos Commercial Corp. v. Applebee’s Intl., Inc., 245 F3d
1203, 1209 (III) (A) (2) (10th Cir. 2001) (“Although a dismissal for lack of
jurisdiction does not bar a second action as a matter of claim preclusion, it does
preclude relitigation of the issues determined in ruling on the jurisdiction question.
The provision in Rule 41(b) that dismissal for lack of jurisdiction does not operate as
an adjudication on the merits is not intended to change this result.”) (punctuation
omitted).

                                             6
      long as the issue was determined in the previous action and there is
      identity of the parties, that issue may not be re-litigated, even as part of
      a different claim.10


       The superior court ruled that the district court’s ruling was “res judicata on the

issue of personal jurisdiction.” Thus, nomenclature aside, the superior court’s ruling

was clear and correct: Falcone cannot now attack the district court’s personal

jurisdiction ruling in a new action.

      Based on the record and procedural history in this case, the superior court

correctly dismissed Falcone’s present action.

      Judgment affirmed. Reese, J., and Senior Appellate Judge Herbert E. Phipps

concur.




      10
        (Citation and punctuation omitted.) Body of Christ Overcoming Church of
God, Inc. v. Brinson, 287 Ga. 485, 486 (696 SE2d 667) (2010).

                                           7